Order filed November 3, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                     ____________

                               NO. 14-22-00707-CV
                                     ____________

                         RANDALL SEXTON, Appellant

                                          V.

                         APO GATEWAY LLC, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1187535

                                     ORDER
      The notice of appeal in this case was filed September 23, 2022. To date, the
filing fee of $205.00 has not been paid by appellant. No evidence that appellant is
excused by statute or the Texas Rules of Appellate Procedure from paying costs has
been filed. See Tex. R. App. P. 5.

      Accordingly, appellant is ordered to pay the filing fee in the amount of
$205.00 to the clerk of this court within ten (10) days of the date of this order. If
appellant fails to do so, the appeal is subject to dismissal without further notice for
want of prosecution. See Tex. R. App. P. 42.3(b).

                                     PER CURIAM

Panel consists of Chief Justice Christopher and Justices Bourliot and Wilson.